DETAILED ACTION
Status of the Claims
1.	Claims 13, 14 and 18-26 are allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Sambandan et al. teach an electrode and a semiconductor material 16 disposed on the electrode; [0071], Fig 3, the semiconducting material comprises tungsten oxide; [0079], and detects acetone at low temperature of about 20 or 40 degree Celsius [0076] and sensitivity was about 100 ppm and less [0106][0107]) but do not teach the semiconducting material comprises tungsten bronze as recited in claim 13. Cited prior art, Dey teaches tungsten bronze known to be used as electrode in electrochemical system due to its high electrical conductivity and inertness to acid media (page 3) and further teaches tungsten bronze comprising NaxWO3 wherein x=0.01-0.11 (see Dey et al. page 5) but do not teach tungsten bronze is Na0.12 K0.2WO3 as recited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759